F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                      January 27, 2006
                         FOR THE TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 FERNANDO BUSTILLO,

             Petitioner-Appellant,
                                                       No. 05-1299
 v.                                             (D.C. No. 05-CV-714-ZLW)
                                                        (D. Colo.)
 ROBERT A. HOOD, Warden,

             Respondent-Appellee.


                          ORDER AND JUDGMENT            *




Before MURPHY, Circuit Judge, EBEL , Senior Circuit Judge, and
TYMKOVICH, Circuit Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Fernando Bustillo appeals the orders entered by the United States District

Court for the District of Colorado denying his petition under 28 U.S.C. § 2241 for


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
writ of habeas corpus and motion to reconsider.

      In 1991, Petitioner Bustillo was convicted in the United States District

Court for the Central District of California of the murder of a fellow inmate,

assault with intent to commit murder on a fellow inmate, assault on a federal

corrections officer, and possession of a weapon by a prison inmate, all while

incarcerated at the United States Penitentiary at Lompac, California. On direct

appeal, the United States Court of Appeals for the Ninth Circuit affirmed. See

United States v. Bustillo, No. 91-50393 (9th Cir. Mar. 24, 1993), cert. denied, 510

U.S. 854 (1993). In 1997, he filed a 28 U.S.C. § 2255 motion in the district court

for the Central District of California, which was denied. See United States v.

Bustillo, No. 97-CV-1418 (C.D. Calif. Apr. 21, 1997) (unpublished).

      In 2005, while incarcerated at the United States Penitentiary in Florence,

Colorado, Petitioner filed a § 2241 petition in the district court for the District of

Colorado. The district court denied the § 2241, concluding that the appropriate

remedy for Petitioner was under § 2255 in the district court for the Central

District of California where he was convicted and not under § 2241 in the District

of Colorado. This appeal followed.

      Upon review of the record and appellate brief, the court concludes that the

district court correctly denied the § 2241. A § 2241 petition is not the proper

means to raise the claims alleged by Petitioner. A motion under § 2255 in the


                                           2
Central District of California is the exclusive remedy for Petitioner to challenge

his 1991 conviction unless there is a showing that the remedy is inadequate or

ineffective. See Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir. 2000). Courts

have stressed that the remedy under § 2255 is inadequate or ineffective only in

“extremely limited circumstances.” Caravalho v. Pugh, 177 F.3d 1177, 1178

(10th Cir. 1999). The fact that a petitioner is precluded from filing another

§ 2255 motion fails to establish that the remedy is inadequate.    See id. at 1179.

And although second or successive applications are restricted under the

Antiterrorism and Effective Death Penalty Act (AEDPA), they are not prohibited.

See 28 U.S.C. §§ 2244(b)(2), 2255; Felker v. Turpin, 518 U.S. 651, 664 (1996)

(“[t]he added restrictions which the [AEDPA] places on second habeas petitions

... do not amount to a ‘suspension’ of the writ”). Because Petitioner has not

established the inadequacy or ineffectiveness of a § 2255 motion, his exclusive

remedy is under § 2255 in the district court for the Central District of California.

       The district court’s May 26, 2005 and June 13, 2005 Orders are

AFFIRMED. Petitioner’s motion to proceed in forma pauperis is DENIED. The

mandate shall issue forthwith.


                                                 Entered for the Court


                                                 Per Curiam